Citation Nr: 1225969	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-26 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for degenerative arthritis of the right knee.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2011, the Board remanded the claims for additional development.

In January 2011 the Veteran and his wife testified before the undersigned at a travel board hearing held at the RO.  A transcript has been incorporated into the record.

The issue of entitlement to service connection for an eye disorder has been raised by the record (see Transcript, p. 25), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
      
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

The Board finds the medical evidence of record to be equivocal regarding the Veteran's right knee symptoms.  The constellation of symptoms surrounding the Veteran's service connected right knee disability is complicated.  Service connection has been established for degenerative arthritis of the right knee.  Service connection has not been established for multiple sclerosis or tibial nerve polyneuropathy.

In the March 2011 remand, the Board instructed that the Veteran be provided with a VA examination to ascertain the current severity and manifestations of his service-connected degenerative arthritis of the right knee.  The examiner was also instructed to comment on the Veteran's level of social and occupational impairment due to his service-connected degenerative arthritis of the right knee.

A VA examination was provided in April 2011.  The examiner remarked that "[The Veteran] has instability."  The examiner also opined that "[The Veteran] has moderate disabilities from his degenerative arthritis of the right knee.  He is unemployable for both his right knee and his Multiple Sclerosis."

In a September 2011 addendum, the same VA examiner wrote that "The [V]eteran does not show intability [sic] of knee on exam of 4-28-11.  He is not unable to sustain employment solely from knee."

In a December 2011 addendum, a VA examiner commented that "This examiner is unable to determine what portion of [the Veteran's] decreased right knee active range of motion is attributable to his degenerative joint disease or his multiple sclerosis without resorting to mere speculation.  This examiner speculates that the majority of his decreased right knee active range of motion is due to global muscle weakness secondary to his multiple sclerosis.  This examiner speculates that his decreased right knee passive range of motion is due to flexion contracture secondary to his multiple sclerosis associated motor weakness requiring prolonged sitting."

The United States Court of Appeals for Veteran's Claims (Court) has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet.App. 382 (2010).  The Court held that an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation.

As reviewed above, the VA examiner's report and addendums have been contradictory.  Additionally, no rationale was provided for why the examiner could not determine what portion of the Veteran's decreased right knee active range of motion was attributable to his degenerative joint disease or his multiple sclerosis without resorting to mere speculation.  As such, in accordance with Jones, the Veteran should be afforded a new VA examination.

Concerning the Veteran's claim for entitlement to a TDIU, the Board notes that the Veteran submitted a VA form 21-8940 in March 2007.  Since that time, the Veteran has remarked that he attempted multiple times to obtain employment and has been unsuccessful at getting a job.  While the appeal is in remand status, the Veteran should be given an opportunity to submit an updated VA form 21-8940 to clarify his prior attempts to gain employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should furnish to the Veteran a VA Form 21-8940, to enable him to provide updated information concerning his job search in connection with his prior formal application for a TDIU.

2.  The RO or the AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims for higher rating and for a TDIU.

3.  If the Veteran responds, the RO or the AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO or the AMC should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the Veteran should be afforded an examination to determine the current severity of his service-connected right knee disability.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected right knee degenerative arthritis, to include range of motion findings, evidence of instability or locking, and evidence of flare-ups, as well as addressing whether there is any weakness, incoordination, or lack of endurance on repetitive motion.

To the extent possible, the examiner should specify the extent of the symptomatology due to the service-connected right knee degenerative arthritis versus the extent of the symptomatology due to non-service-connected causes, such as multiple sclerosis.

c.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

d.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA reviewer's report, the RO or the AMC should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the RO or the AMC should refer the report to the VA reviewer for corrections or additions.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims (to include consideration of 38 C.F.R. §§ 3.321(b) and 4.16(b)).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


